Citation Nr: 1331299	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  06-30 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for cervical spine disability, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for lumbar spine disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to February 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions dated in September 2004 and September 2005 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  When the case was most recently before the Board in February 2013, it was remanded for further development.  It has now been returned to the Board for further appellate action.


REMAND

In February 2013, the Board remanded the Veteran's claims so that medical opinions could be obtained regarding whether the Veteran's fibromyalgia, cervical spine, and lumbar spine disabilities are related to his military service or were caused or aggravated by his service-connected disabilities.  The Board detailed that the medical opinions of record that addressed the etiology of these disabilities were not supported by adequate medical rationale, did not adequately address all relevant factual assertions with regards to the fibromyalgia claim, and/or were not in compliance with the Board's previous April 2012 Remand.  Thus, the Board directed that additional medical opinions be obtained to remedy these deficiencies.

In April 2013, the Appeals Management Center (AMC) obtained an additional opinion from the same examiner who previously provided opinions as to the claims for direct service connection for the cervical and lumbar spine disabilities.  However, the examiner once again provided an opinion identical to those which were previously provided in October 2010 and May 2012, opinions which the Board found to be inadequate.  The examiner again attributed the Veteran's cervical and lumbar spine disabilities to the wear and tear following his discharge from service.  In so doing, the examiner stated that there was no documentation of neck or back injuries or complaints, or documentation or symptoms to suggest tick borne diseases during service.  Again, the examiner did not include the medical rationale for these statements.  The Board finds that the April 2013 reiterated opinion is also insufficient because it is still not supported by adequate medical rationale to support the examiner's conclusion.  Thus, the April 2013 opinion is inadequate and an additional medical opinion must be obtained to remedy this deficiency.

The Board also finds that the most recent April 2013 medical opinion regarding the etiology of the Veteran's fibromyalgia is inadequate.  In April 2013, the examiner essentially provided the same opinion previously stated in a December 2012 addendum report that the Veteran's fibromyalgia is a primary inflammatory disease with no relation to his service-connected disabilities.  In the April 2013 medical report, the examiner further determined that fibromyalgia was not present during the Veteran's military service.  However, the examiner still did not provide the underlying medical rationale to support these opinions or address whether the disability is due to in-service tick bites.  

Given the inadequacies in the April 2013 VA opinions, coupled with the fact that they do not comply with the February 2013 Remand directives, the RO or the AMC must obtain additional medical opinions, supported by adequate medical rationale, that address whether the claimed disabilities are related to the Veteran's military service or his service-connected disabilities.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); see also, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding VA and private medical records relevant to the claims on appeal.

2.  Thereafter, the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be provided to and reviewed by a VA physician or physicians with sufficient expertise to determine the etiology of the Veteran's fibromyalgia, cervical spine disability, and lumbar spine disability.  The physician(s) must be someone other than the physician who provided the October 2010, December 2012, and April 2013 opinions in this case.       

Following a review of the Veteran's pertinent history, the appropriate physician should provide an opinion for each disability, claimed as fibromyalgia, cervical spine disability, and lumbar spine disability, as to whether it is at least as likely as not (50 percent or better probability) that the disability is etiologically related to the Veteran's active service OR was caused or chronically worsened by his service-connected bilateral knee, left foot, and/or bilateral hip disabilities.

The physician must presume that the Veteran was indeed bit by a tick during service and accept his contentions in this regard as true for purposes of providing the requested opinions.

In providing the requested opinions, the physician(s) should consider and reconcile any conflicting evidence or medical opinions of record.

The physician(s) must provide a detailed rationale for all opinions expressed and all conclusions provided.  If any requested opinion cannot be provided, the physician(s) should explain why.  If an opinion cannot be made without resort to speculation, an explanation as to why this is so must be provided the physician(s) must note what, if any, additional evidence would permit such an opinion to be made.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

